third party communication date of communication month dd yyyy cca_2014082111422601 id uilc number release date from sent thursday date am to cc bcc subject re amended 1040x and partner aar's sec_6201 and sec_301_6201-1 allow assessment on any_tax shown on a return this includes any amount on an amended_return sec_301 a -1 last sentence and sec_6213 sec_6213 and sec_301_6213-1 allow assessment of any amount_paid before or after the issuance of a notice_of_deficiency for partner level aar’s sec_6227 provides d other requests if any partner files a request for an administrative adjustment other than a request described in subsection c the secretary may- assess any additional tax that would result from the requested adjustments section b allows a partner to waiver any restriction under the tefra procedures
